710 S.E.2d 217 (2011)
STATE
v.
Stephen Monroe BUCKNER.
No. 267A11-1.
Supreme Court of North Carolina.
July 5, 2011.
M. Gordon Widenhouse, Jr., Chapel Hill, for Buckner, Stephen Monroe.
Daniel Shatz, Assistant Appellate Defender, for Buckner, Stephen Monroe.
Brad Greenway, District Attorney, for State of N.C.
Jeff Hunt, District Attorney, for State of N.C.
The following order has been entered on the motion filed on the 17th of June 2011 by Defendant for Extension of Time to Serve Proposed Record on Appeal:
"Motion Allowed by order of the Court in conference, this the 5th of July 2011."